ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant earnestly contends that we erred in several respects in the original disposition of this case as reflected by the opinion delivered by this court on the 8th day of May, 1940.
He first asserts that he was entitled to an instruction by the court to the effect that if the children of the appellant, while in the custody of their mother, refused the only support and help which he could possibly give or offer them, etc. to acquit him. If the evidence had raised the issue, then there might be some merit in his contention, but the evidence fails to show that the children refused to accept any material assistance or support. His testimony to the effect that he offered her (the mother of the children) the use of a 20-acre tract of land would not, in our opinion, contribute to their support. They could not have sold it. They could not have lived thereon without food or wearing apparel. Even if they had undertaken to grow a garden or a crop, they still needed food which he failed to furnish until whatever they planted and undertook to grow had matured. *100Moreover, the land mentioned did not belong to the appellant. It belonged to Eloise Norvell whom he married on the 30th day of April, 1939.
We have carefully reviewed the record and remain of the conclusion that the question here presented was properly disposed of on the original submission.
Appellant next contends that inasmuch as in the divorce proceeding the trial court awarded the children to the mother and ordered appellant to pay twenty-five dollars per month to the mother for their support that this order deprived the court of jurisdiction to try him for the offense herein charged. The order referred to was not an res ad judicata of fact that he failed and refused to support his minor children. The order merely directed him what to do in the future with reference to the children. Consequently there is no merit in the appellant’s contention that the plea of former jeopardy should have been sustained.
Appellant also contends that the evidence relative to what occurred in the years 1935 and 1936 should not have been admitted because the same was beyond the period of limitation. There is no exception in the record to any of this testimony. Moreover, the court, in his charge to the jury, specifically instructed them that in determining the issue of whether or not he failed and refused'to support his children, they could only take into consideration evidence of his neglect and refusal to provide for their support within the period of three years prior to the 11th day of July, 1939, and not what he failed or refused to do prior to the three-year period. Consequently there is no merit in the appellant’s contention.
All other matters complained of have been fully and carefully considered by us and are deemed to be without merit.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.